Citation Nr: 0215027	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The appellant had active duty for training from July 1985 to 
October 1985, with service in the Illinois Army National 
Guard from January 1992 to January 1998.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the appellant's claim of 
entitlement to service connection for a right knee 
disability.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
appellant does not currently have a right knee disability 
that is related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(2), (24), 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to service connection 
for a right knee disability.  In substance, she contends she 
has a current right knee disability which was incurred in the 
line of duty during annual training with the Army National 
Guard of Illinois.  In the interest of clarity, after 
reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issue on appeal.  

Relevant law and regulations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [[codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].
  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the appellant's claim was filed in August 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The appellant was informed in a February 2001 letter and 
rating decision of the evidence needed to substantiate her 
claim, and was provided an opportunity to submit such 
evidence.  Moreover, in a December 2001 statement of the 
case, the RO notified the appellant of regulations pertinent 
to service connection claims, informed her of the reasons why 
her claim has been denied, and provided her additional 
opportunities to present evidence and argument in support of 
her claim.  

In a May 2001 letter, the appellant was informed of VA's duty 
to obtain evidence on her behalf.  The appellant was notified 
that VA would obtain all relevant service medical records, VA 
medical records and employment records.  In addition, VA 
indicated that it would request other relevant records held 
by any Federal agency or department.  In turn, the appellant 
was informed of her duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the appellant was clearly 
notified of the evidence necessary to substantiate her claim 
for an increased rating.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The appellant's service medical records have been received, 
and she was provided with a VA orthopedic examination in 
November 2001.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the appellant's VA claims file.  The 
appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
this claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  The Board will accordingly proceed 
to a review of the merits of the issue on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1(d) (2001).  "Active military, naval, or air service" 
includes any period of active duty for training during which 
the person concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, or injury 
incurred or aggravated while performing inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

Factual background

The appellant participated in annual training with the 
Illinois National Guard from August 5, 1992 to August 19, 
1992.  On August 7, 1992, she reported that she had been 
running during physical training when she felt an ache and 
intense pain in her right knee.  She was diagnosed with a 
right knee sprain.  A Statement of Medical Examination and 
Duty Status indicated that the injury occurred during annual 
training and in the line of duty.

Of record is a  May 2000 report of medical history prepared 
by the appellant in connection with enlistment in the Army 
Reserve.  She denied knee problems.  The accompanying report 
of medical examination did not document any right knee pain 
or right knee disability.  An August 2000 treatment record 
reported that the appellant complained of right knee pain, 
existing for seven years.  No history of injuries or trauma 
were noted.  

A September 2001 statement from W.G.K., M.D., reported that 
the appellant was being treated for a right knee 
strain/tendonitis that "might" be related to an old injury 
sustained in "1993".

The appellant was provided with a VA orthopedic examination 
in November 2001.  The claims file was reviewed in 
conjunction with the examination.  The appellant complained 
that she had been unable to run since 1992, and had right 
knee pain when marching and climbing stairs.  Following a 
clinical examination, the examiner found that the appellant's 
knees had no specific local tenderness, effusion, synovial 
thickening, or crepitus with motion.  In addition, range of 
motion was from 0 to 150 without pain or weakness in both 
knees.  X-rays revealed that both knees were normal, and no 
evidence of any lack of endurance or lack of coordination was 
noted.  The examiner diagnosed the appellant with a past 
history of knee pain with no objective findings on 
examination to indicate any significant disability.  

Analysis

The appellant is seeking service connection for a right knee 
disability.  For reasons and bases explained below, the Board 
concludes that the appellant does not currently suffer from a 
right knee disability and service connection is accordingly 
not warranted.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, an 
Army reserve physical examination in May 2000, as well as the 
accompanying report of medical history prepared by the 
appellant, were pertinently negative.  Significantly, in 
November 2001, following a clinical examination, the VA 
examiner found no evidence of any lack of endurance or lack 
of coordination for either of the appellant's knees, and X-
rays showed that both knees were normal.  Ultimately, the 
examiner diagnosed the appellant with a past history of knee 
pain with no objective findings on examination to indicate 
any significant disability.  

It is clear that the appellant has complained of knee pain at 
times, including in August 2000.  However, no diagnosis was 
noted, and the treatment report reflected that there was no 
reported history of injury or trauma.  While the Board does 
not dispute that the appellant has complaints of pain, 
symptoms such pain, absent a finding of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board has taken into consideration Dr. K.'s brief 
statement in September 2001 that the appellant had right knee 
strain/tendonitis.  No basis was provided for that 
assessment.  The Board considers Dr. K.'s statement to be 
outweighed by the other evidence of record, which indicates 
that there is no diagnosed knee disability.  This included 
the May 2000 Army Reserve physical examination and in 
particular the thorough VA examination in November 2001.   

In short, a preponderance of the evidence of record does not 
show that the appellant currently has a right knee 
disability.  Absent a showing of a current disability, a 
grant of service connection may not be made.  However, for 
the sake of completeness, the Board will briefly address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service injury, 
medical records dated in August 1992 reflect that the 
appellant was treated for right knee pain during annual 
training.  She was diagnosed with a right knee sprain at that 
time.  However, as noted by the RO, there is no indication 
that the appellant was serving on active duty, including 
active duty for training, at the time of the injury.  Rather, 
she was serving in the Illinois National Guard.  Therefore, 
in the absence of evidence that the appellant was performing 
active service, as that term is defined in the law and 
regulation above, there was no "in-service" injury.  Hickson 
element (2) has not been met.     

Concerning Hickson element (3), in May 2001, Dr. W.G.K. 
asserted that the appellant was being treated for right knee 
strain/tendonitis that "might" be related to an injury 
sustained in "1993".  There are two significant problems with 
this brief statement.  

First, Dr. K.'s statement appears to have been based 
exclusively on the appellant's own statement concerning an 
injury.  Dr. K. did not provide any specifics which would 
lead one to believe that he had knowledge of the appellant's 
entire medical history, including no medical evidence of knee 
problems for a number of years after 1992 and in particular 
the benign report of medical history and physical examination 
in May 2000.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].   

Second, Dr. K.'s statement is too vague and inconclusive to 
serve as probative medical nexus evidence.  The statement 
refer to a clearly erroneous date and does not describe the 
alleged injury at all.  In addition, Dr. K's use of the word 
"might" renders the statement valueless.  The Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).
   
As to the appellant's own statements to the effect that that 
she suffers from a right knee disability related to an August 
1992 injury, it is now well-established that a lay person 
without medical training, such as the appellant, is not 
competent to opine on matters such as the diagnosis of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training, or experience.]

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the appellant suffers from a current 
right knee disability.  The appeal is accordingly denied. 


ORDER

Service connection for a right knee disability is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

